Citation Nr: 0629121	
Decision Date: 09/14/06    Archive Date: 09/20/06

DOCKET NO.  06-08 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his brother


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1951 to 
August 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision by the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (RO) of the Department of Veterans Affairs (VA).

The veteran testified before the undersigned Acting Veterans 
Law Judge via video conference hearing in July 2006.  A 
transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran and his representative assert that the claimant 
has PTSD as a result of his service in Korea.  Specifically, 
in March 2005 statements as well as in other statements 
and/or testimony found in the claims file, it was reported 
that while serving with the 45th Field Artillery Division in 
Inchon, Korea, from June 1952 to November 1952, as a field 
wireman he saw a number of men killed in action (KIA).  As to 
the names of two of the KIAs, one man's name, as can best be 
made out from the almost illegible handwriting found on this 
statement, was "Albert Tendnaren" and the other man's last 
name was "Denaris."  Other stressors identified in these 
records was having his unit stationed near a mine field, 
seeing minefield explosions every day, seeing body-parts, and 
having as one of his duties searching for landmines by 
sticking a bayonet into the ground.

A review of the record on appeal also shows that the veteran 
has carried a diagnosis of PTSD since at least February 2001.  
See February 2001 letter from Bernard S. Barbell, D.O.; 
December 2003 letter from a VA physician; and the July 2004 
VA examination report.

Tellingly, VA Adjudication Procedure Manual (M21-1), Part VI, 
Ch. 11.37(f)(3) provides, in relevant part, that in 
adjudicating claims of entitlement to service connection for 
PTSD, "[i]f a VA examination . . . establishes a valid 
diagnosis of PTSD, and development is complete in every 
respect but for confirmation of the in-service stressor, 
request additional evidence from  . . . the Environmental 
Support Group (ESG) [now known as the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR))].  

Likewise, M21-1, Part VI, Ch. 11.37(f)(4) provides, in 
relevant part, that in adjudication claims of entitlement to 
service connection for PTSD, VA must "always send an inquiry 
[to ESG] in instances in which the only obstacle to service 
connection is confirmation of an alleged stressor.  A denial 
solely because of an unconfirmed stressor is improper unless 
it has first been reviewed by the ESG . . ."

The Board acknowledges that the veteran's stressor 
information is sparse.  Nonetheless, with the evidence that 
is available, the Board reads M21-1, Part VI, Ch. 11.37(f)(3) 
and (4) as requiring VA, before adjudicating the claim, to 
first send his stressor information to USASCRUR and ask if 
they can verify any of the stressors.  Since this has not 
been done, a remand is required.  See 38 U.S.C.A. § 5103A(b) 
(West 2002).  

Similarly, the Board finds that a remand is required because 
the veteran's entire service personnel record has not, as 
yet, been obtained from the National Personnel Records Center 
(NPRC) and associate with the claims folder.  Id.

Next, the Board notes that one of the veteran's service 
record, Form DA 20, has a notation of "Close Combat" in the 
Remarks (28) section.  An explanation of the remark is not 
found in the claims file.  Therefore, on remand, the RO 
should attempt to obtain such an explanation.  Id.

A review of the record also shows that it was reported that 
the veteran receives Social Security Administration (SSA) 
disability benefits because of a psychiatric disorder.  
However, the RO has not requested these records and they are 
not associated with the claims folder.  The Court of Appeals 
for Veterans Claims (Court) has held that VA has a duty to 
assist in gathering SSA records when put on notice that the 
veteran is receiving SSA benefits.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Masors v. Derwinski, 2 
Vet. App. 180 (1992).  Therefore, on remand, the RO should 
also attempt to associate these records with the claims 
folder.  See 38 U.S.C.A. § 5103A(b).

At the July 2006 Board hearing it was also reported that the 
veteran received psychiatric treatment every two months at 
the Philadelphia VA Medical Center.  It was thereafter 
reported that he received treatment at the Lyons VA Medical 
Center.  However, complete treatment records from both these 
VA Medical Centers are not found in the claims file.  
Therefore, on remand, the RO should associate all of the 
veteran's post-August 1953 treatment records from these 
facilities with the claims folder.  Id.

Lastly, if the above development verifies any of the 
veterans's claimed stressors, he should be afforded another 
VA examination to obtain medical opinion evidence as to the 
relationship between that stressor and any current PTSD.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.326 (2005); 
Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the appeal is REMANDED for the following 
actions:

1.  The RO should obtain the veteran's 
entire service personnel file from the 
NPRC and associate the file with the 
claims folder.  The veteran, his brother 
who holds his power of attorney, and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order that they are provided the 
opportunity to obtain and submit the 
records for VA review.  Because these are 
Federal records, if they cannot be 
secured a written unavailability 
memorandum should be prepared and added 
to the claims folder.

2.  The RO should obtain an explanation 
from an appropriate source as to the 
meaning of the "Close Combat" notation 
located in the Remarks (28) section of 
the veteran's service record, Form DA 20, 
and note the explanation in the claims 
folder.  The veteran, his brother who 
holds his power of attorney, and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order that they are provided the 
opportunity to obtain and submit an 
explanation for VA review.  Because the 
remark appears on a Federal records, if 
an explanation cannot be secured a 
written unavailability memorandum should 
be prepared and added to the claims 
folder.

3.  The RO should obtain and associate 
with the claims folder all of the 
veteran's VA mental health treatment 
records from the Philadelphia, 
Pennsylvania, and Lyons, New Jersey VA 
medical centers since August 1953 that 
are not currently of record.  The 
veteran, his brother who holds his power 
of attorney, and his representative are 
to be notified of unsuccessful efforts in 
this regard, in order that they are 
provided the opportunity to obtain and 
submit the records for VA review.  
Because these are Federal records, if 
they cannot be secured a written 
unavailability memorandum should be 
prepared and added to the claims folder.

4.  The RO should obtain a copy of the 
SSA's decision awarding the veteran 
disability benefits and copies of the 
records on which SSA based the initial 
award of benefits.  Any subsequent 
disability determinations, as well as the 
records upon which those determinations 
were made, should also be requested.  The 
veteran, his brother who holds his power 
of attorney, and his representative are 
to be notified of unsuccessful efforts in 
this regard, in order that they are 
provided the opportunity to obtain and 
submit the records for VA review.  
Because these are Federal records, if 
they cannot be secured a written 
unavailability memorandum should be 
prepared and added to the claims folder.

5.  The RO should request that the 
veteran, his brother who holds his power 
of attorney, and/or his representative 
provide a legible statement of the men 
the veteran saw KIA in the March 2005 
statement.

6.  After waiting a reasonable period of 
time for a reply to the above request for 
stressor information, the RO using the 
information already found in the claims 
file as well as any other information 
provided pursuant to the above request 
must send the above stressor information 
to USASCRUR and ask if they can verify 
any of it.  

7.  If USASCRUR notifies the RO that it 
cannot verify the veteran's stressors 
without additional information, the RO 
should notify the appellant, his brother 
who holds his power of attorney, and his 
representative of precisely what the 
USASCRUR requires.  The RO should then 
offer them one final opportunity to 
present a comprehensive statement 
containing as much detail as possible 
regarding any claimed stressor which the 
veteran alleges he was exposed to during 
service.

8.  If, and only if, an independently 
verifiable in-service stressor is 
documented, the RO should then schedule 
the veteran for a VA psychiatric 
examination.  The claims folder is to be 
made available to the psychiatrist for 
review in conjunction with the 
examination.  Based on a review of the 
claims folder and the results of the 
examination, the psychiatrist is to 
answer the following questions:

a.  Does the veteran have PTSD?  

b.  If so, is it as least as likely 
as not that PTSD was caused by any 
of the independently verifiable in-
service stressors?

Note:  If the examiner does not diagnose 
PTSD, she/he must explain why.

9.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), such as providing the 
veteran with updated notice of what 
evidence has been received and not 
received by VA as well as who has the 
duty to request evidence, then such 
development must be undertaken by VA in 
compliance with Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  38 U.S.C.A. 
§§ 5100, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

10.  Thereafter, the RO must address the 
veteran's claim.  The RO is advised that 
they are to make a determination based on 
the law and regulations in effect at the 
time of their decision, to include any 
further changes in VCAA and any other 
applicable legal precedent.  If the 
benefit sought on appeal remains denied, 
the appellant, his brother who holds his 
power of attorney, and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  A reasonable period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


